Citation Nr: 1030478	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  07-12 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for nutrition and environmental 
toxicity, to include under the provisions of 38 U.S.C.A. § 1151 
(West 2002).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1942 to January 
1946. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied entitlement to the benefit currently sought 
on appeal.

This appeal was subject to a prior remand by the Board in May 
2009 to ensure compliance with due process requirements.  As 
discussed further in the notification and assistance section 
below, the Board finds that, in all, the evidentiary record has 
been adequately developed in substantial compliance with all 
prior Board remand instructions.  
 
The issue of entitlement to compensation for skin cancer 
of the cheek and forehead under the provisions of 38 
U.S.C.A. § 1151 has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  See VA examination, September 2009 (stating Veteran's 
desire to claim that VA doctors delayed in appropriately treating 
skin cancer after abnormal biopsy).  The Board does not have 
jurisdiction over this issue, and it is referred to 
the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2).


FINDINGS OF FACT

1.  Nutrition and environmental toxicity was not present in 
service, and is not shown to be causally or etiologically related 
to any disease, injury, or incident in service.

2.  The Veteran is not shown currently to have additional 
disability in the form of nutrition and environmental toxicity, 
and has not asserted any VA medical care or treatment to which 
such a condition may be attributed.  


CONCLUSIONS OF LAW

1.  Nutrition and environmental toxicity was not incurred in or 
aggravated by the Veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303 (2009).

2.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. 
§ 1151 for additional disability in the form of nutrition and 
environmental toxicity have not been met.  38 U.S.C.A. § 1151 
(West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.361 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326.  

In correspondence dated in February 2006, July 2006, and July 
2009, the agency of original jurisdiction (AOJ) satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the AOJ notified the Veteran 
of information and evidence necessary to substantiate his claim 
for service connection for nutrition and environmental toxicity 
as well as that needed to substantiate a claim of entitlement to 
compensation for the same under the provisions of § 1151.  The 
provided notice letters described the information and evidence 
that VA would seek to provide, and that which the Veteran was 
expected to provide in support of his claim.  In correspondence 
dated in July 2006, the Veteran was specifically  notified of the 
process by which initial disability ratings and effective dates 
are established should service connection be granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although 
the July 2006 and July 2009 notice letters were delivered after 
the initial denial of the claim, the AOJ subsequently 
readjudicated the claim based on all the evidence in the February 
2007 supplemental statement of the case (SOC) and the May 2010 
supplemental statement of the case (SSOC).  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant notification letter followed by readjudication of the 
claim, such as an SOC or SSOC, is sufficient to cure a timing 
defect).  Thus, the Veteran was not precluded from participating 
effectively in the processing of his claim and the late notice 
did not affect the essential fairness of the decision.  

VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance with 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment 
records have been associated with the claims file.  All 
identified and available treatment records have been secured.  By 
remand in May 2009, the AOJ was instructed to contact the Veteran 
to seek consent and authorization for the release of medical 
records from Saint Paul's Cardiovascular Holistic Institute from 
which a short letter had previously been submitted without any 
corresponding treatment notes.  The Veteran was contacted for 
such authorization in July 2009 but did not provide such.  
Rather, he responded that he has requested the records himself 
and would submit them as soon as possible.  Statement in support 
of claim, July 2009.  No records from this holistic treatment 
facility were subsequently submitted.  To this end, the Veteran 
is reminded that the "duty to assist is not a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information that 
is essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  In the absence of the 
Veteran's current authorization for VA to obtain potential 
private medical evidence, VA has no further obligation.  The act 
of seeking such authorization in the July 2009 correspondence to 
the Veteran is found to be substantial compliance with the 
Board's prior remand instruction on this matter. 

Similarly, the Veteran has been medically evaluated and a medical 
opinion has been sought in conjunction with his claim.  This 
medical opinion is considered adequate for the purpose of the 
present determination as it is based on consideration of the 
Veteran's prior medical history and describes the claimed 
disability in sufficient detail to enable the Board to reach a 
fully informed decision.  See Floyd v. Brown, 9 Vet. App. 88, 93 
(1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In particular, the prior remand instruction requested a 
determination as to the nature and etiology of any currently 
diagnosed nutrition or environmental toxicity, as well as a 
medical opinion as to whether the identified condition is deemed 
to be an aggravation or injury suffered as a result of training, 
hospital care, medical or surgical treatment, or examination by 
VA.  Ultimately, although the requested examination was completed 
in September 2009, the examiner did not reach the specific 
medical questions raised as the Veteran explicitly stated that he 
did not have nutritional problems in the service and that his 
only toxic environmental exposure occurred after service.  The 
Veteran made clear to the examiner that he did not wish to pursue 
a claim of service connection for nutrition and environmental 
toxicity at this time.  While procedural regulations require that 
the Board must proceed with such a determination herein, it is 
reasonable that the medical examiner did not reach a 
determination as to any relationship between the claimed 
condition and the Veteran's military service, as the Veteran 
himself denied that such a relationship existed.  See VA 
examination, September 2009.  

In the same way, the Veteran did not assert that the claimed 
nutrition and environmental toxicity, clarified to include 
arsenic and xylene "poisoning" from his post-service carpentry 
and construction work, was related to or consisted of additional 
disability resulting from any instance of VA medical care, 
examination, or treatment.  The Veteran raised an entirely 
separate issue of compensation for skin cancer under the 
provisions of 38 U.S.C.A. § 1151 which has been referred for its 
own adjudication process.  However, the matter presently on 
appeal was no longer claimed by the Veteran to be attributable to 
any fault by VA; thus the examiner did not reach the requested 
opinion in this respect.  Under these circumstances, the Board 
finds substantial compliance with the prior Board remand 
instructions, and the duty to assist has been fulfilled. 

Service Connection

The Veteran initiated the present claim for VA compensation for 
nutrition and environmental toxicity, which he contended was due 
to VA treatment or otherwise attributable to military service.  
In order to establish direct service connection, three elements 
must be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 38 C.F.R. § 
3.303; Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (holding that the 
type of evidence that will suffice to demonstrate entitlement to 
service connection, and the determination of whether lay evidence 
may be competent to satisfy any necessary evidentiary hurdles, 
depends on the type of disability claimed).  

In support of his claim, the Veteran submitted a November 2005 
statement from a certified holistic practitioner at St. Paul's 
Cardiovascular Holistic Institute stating that the Veteran had 
been treated twice a week for "health problems related to 
nutrition and environmental toxicity" for two years, costing 
over $13,000 for "nutrients, visits and analysis."  VA 
treatment records describe the Veteran seeking private treatment 
and "liquid detox cycles" with an outside practitioner, but do 
not appear to independently confirm any heavy metal toxicity or 
other disability in the form of nutrition or environmental 
toxicity.  See, e.g., VA treatment record, July & May 2002.  

Nonetheless, even if such a clinical diagnosis were medically 
confirmed at present, the Veteran has since repudiated any claim 
that this type of toxicity was due to military service in any 
way.  Instead, the Veteran states that his exposure to xylene and 
arsenic occurred exclusively in post-service employment and 
explicitly denied any nutrition problems during service.  The 
Veteran stated that he no longer wished to claim any nutritional 
or environmental toxicity as related to his military service.  VA 
examination, September 2009.  The Veteran did not explicitly 
withdraw his claim, however, thus the Board must proceed with 
rendering a decision in this matter.

However, as there is no credible evidence or assertion of in-
service incurrence or aggravation of a disease or injury, and no 
competent evidence of a nexus between the claimed toxicity and 
military service in any way, the claim of service connection for 
this condition must be denied.  38 C.F.R. § 3.303.

Compensation for Additional Disability Claimed to Result from VA 
Treatment

The Veteran also initially sought compensation for nutrition and 
environmental toxicity under the provisions of 38 U.S.C.A. § 
1151, which states that compensation shall be awarded for 
qualifying additional disability that is caused by improper VA 
treatment.

When a Veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical treatment, 
compensated work therapy, or an examination furnished by VA, 
disability compensation shall be awarded in the same manner as if 
such additional disability or death were service-connected.  
38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  

38 U.S.C.A. § 1151 indicates that a showing of carelessness, 
negligence, lack of proper skill, error in judgment, or a similar 
instance of fault is necessary for entitlement to compensation 
for claims filed on or after October 1, 1997, as here.  The 
proximate cause of death must also be an event not reasonably 
foreseeable.  Id.  But see generally Brown v. Gardner, 513 U.S. 
115 (1994) (for claims filed prior to October 1, 1997, a claimant 
is not required to show fault or negligence in medical 
treatment).

To establish causation, the evidence must show that VA's hospital 
care, medical or surgical treatment, or examination resulted in 
additional disability or death.  Merely showing that a Veteran 
received care, treatment, or examination and that the Veteran has 
an additional disability or died does not establish cause.  
38 C.F.R. § 3.361(c)(1).

Such VA treatment cannot cause the continuance or natural 
progress of a disease or injury for which such care was furnished 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).

In addition to a showing of additional disability or death, there 
must be evidence showing either that VA failed to exercise the 
degree of care that would be expected of a reasonable health care 
provider, or that VA furnished treatment without the informed 
consent of the Veteran and his representative, in compliance with 
38 C.F.R. § 17.32.  Minor deviations from the 38 C.F.R. § 17.32 
requirements that are immaterial under the circumstances of a 
case will not defeat a finding of informed consent.  Consent may 
be express or implied as specified under 38 C.F.R. § 17.32(b), as 
in emergency situations.  38 C.F.R. § 3.361(d)(1).

The proximate cause of the additional disability or death must 
also be an event not reasonably foreseeable.  Reasonable 
forseeability is to be determined in each case, based on what a 
reasonable health care provider would have foreseen.  The event 
need not be completely unforeseeable or unimaginable but must be 
one that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA will 
consider whether the risk of that event was the type of risk that 
a reasonable health care provider would have disclosed in 
connection with the informed consent procedures of 38 C.F.R. 
§ 17.32.  38 C.F.R. § 3.361(d)(2).

In the present case, although the Veteran has reiterated his 
belief that "my treatment, or lack thereof, is the basis of this 
claim and my condition," he has not asserted specific additional 
disability resulting from any diagnosed nutritional and 
environmental toxicity, nor has he described any specific 
incident of VA care or treatment, or the lack thereof, to which 
he attributes any additional disability.  See Veteran's 
statement, July 2009.  Instead, during the September 2009 VA 
examination afforded to the Veteran for the purpose of obtaining 
a medical opinion in this regard, the Veteran asserted an 
entirely different complaint regarding delay in identifying skin 
cancer, unrelated to the claim presently on appeal.  Based upon 
the foregoing, there simply is no factual basis upon which 
compensation for nutrition and environmental toxicity may be 
granted under the provisions of § 1151.  

The Board has considered the applicability of the benefit of the 
doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  However, the preponderance 
of the evidence is against the Veteran's claim of entitlement to 
service connection or compensation under 38 U.S.C.A. § 1151 for 
nutrition and environmental toxicity.  As such, that doctrine is 
not applicable in the instant appeal and his claim must be 
denied.  


ORDER

Service connection for nutrition and environmental toxicity, to 
include under the provisions of 38 U.S.C.A. § 1151, is denied.  



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


